DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, 12, and 13 disclose a “first rack” and a “second rack” in lines 2-3. The specification submitted on 11/08/2019 does not disclose a “first rack” or a “second rack”, but instead discloses a “front rack” and a “rear rack” in Para. 0126, line 1. For the purposes of substantive examination, the front and second rack will be assumed to correspond to the front and rear racks described in the specification.
Claims 2-8 are rejected by virtue of their dependency from claim 1. 
Claims 10-11 are rejected by virtue of their dependency from claim 9. 
Claims 14-17 are rejected by virtue of their dependency from claim 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 20170164783 A1, hereinafter Sauerwein) in view of Ahmed (US 20180084944 A1).
Regarding claim 1, Sauerwein discloses a pellet grill (Para. 0005, lines 1-4, “Enclosed cavity cooking equipment…devices such gas or electric ovens, smokers (wood pellet, wood stick, etc.)…”), comprising: 
a main body defining a cooking chamber (Para. 0013, lines 2-4, “…the present invention provides a cooking chamber that may be heated using one or more of multiple possible fuels.”); and a grease deflection bar assembly located within the main body (Para. 0040, lines 1-5, “…a deflector 302 may be provided at one or more ends of chamber 305 to deflect drippings from 332, 334, and 336 serve similar purposes to deflect grease in order to protect the burners).
Sauerwein does not disclose:
The grease deflection bar assembly including a first rack removably positioned on first tabs of the main body, a second rack removably positioned on second tabs of the main body, and a grease deflection bar extending between and removably positioned on the first and second racks.
However, Ahmed discloses, in the similar field of grilling and cooking apparatuses, a deflection bar assembly (Para. 0078, lines 12-13, “…second set of cooking members 2510 and end cross members 2508 comprise lower cooking grate…”) with a front and rear rack with tabs hold multiple grease deflection bars (Modified Fig. 26, where the front and rear rack along with tabs are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease deflection bars in Sauerwein to use front and rear racks with tabs in order to create a singular assembly as taught by Ahmed.

    PNG
    media_image1.png
    653
    959
    media_image1.png
    Greyscale

Modified Figure 26, Ahmed
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a single grate assembly with grease deflectors so to prevent unnecessary movement in the grease deflector bars as stated by Ahmed, Para. 0079, lines 3 from end, “…normally remain a single piece during use…”, where the assembly as a singular piece have end pieces that allow, Para. 0013, lines 1-3, “…the first and second cross members removably nest to prevent lengthwise movement…”.
	Regarding claim 2, modified Sauerwein teaches the apparatus according to claim 1, as set forth above, discloses further comprising a cooking grate located within the main body (Inherently disclosed in Sauerwein, Para. 0038, lines 5-7, “At least one rack or grate
310 may be provided in a horizontal orientation within chamber 305 to hold food during the cooking process.”), the grease deflection bar being located below the cooking grate (Inherently disclosed in modified Sauerwein, where the grate assembly taught by Ahmed will be incorporated for the grease deflector bars shown in Modified Fig. 3 from Sauerwein).

    PNG
    media_image2.png
    606
    716
    media_image2.png
    Greyscale

Modified Figure 3, Sauerwein
Regarding claim 3, modified Sauerwein teaches the apparatus according to claim 2, as set forth above, discloses wherein the grease deflection bar is configured to: receive grease at the grease deflection bar from an item of food positioned on the cooking grate (Inherently disclosed in Sauerwein, Para. 0040, lines 1-5, “…a deflector 302 may be provided at one or more ends of 305 to deflect drippings from foods cooked upon cooking rack 310 away from the sides of chamber 305 and onto a plurality of drain pans 345…”); and direct the grease received at the grease deflection bar toward a grease channel formed in a bottom portion of an outer wall of the main body (Inherently disclosed in Sauerwein, Modified Fig. 3, where the grease channel shown receives grease from the cooking grates and is located on the bottom section of the bottom outer wall).
Regarding claim 9, modified Sauerwein teaches the apparatus according to claim 1, as set forth above, discloses wherein the grease deflection bar is a first grease deflection bar (Inherently disclosed in modified Sauerwein, where there are three grease deflectors in Modified Fig. 3) and wherein the grease deflection bar assembly further includes: a second grease deflection bar extending between and removably positioned on the first and second racks (Inherently disclosed in modified Sauerwein, from Ahmed’s teaching, Modified Fig. 26, where there are multiple deflection bars that are evenly spaced from each other, where three deflection bars from the rack-bar assembly can be selected), the second grease deflection bar being laterally spaced apart from the first grease deflection bar; and a third grease deflection bar extending between and removably positioned on the first and second racks, the third grease deflection bar being laterally spaced apart from the first grease deflection bar and laterally spaced apart from the second grease deflection bar (Inherently disclosed in modified Sauerwein, from Sauerwein, Para. 0051, lines 8-10, “…evenly spaced apart relationship having a regular spacing 1020 between individual adjacent burners…”, where the burners have the deflection bars covering them).
Regarding claim 10, modified Sauerwein teaches the apparatus according to claim 9, as set forth above, discloses wherein the first grease deflection bar is laterally positioned within the main body at a central location, the second grease deflection bar is laterally positioned within the 
Regarding claim 11, modified Sauerwein teaches the apparatus according to claim 9, as set forth above.
Modified Sauerwein does not disclose: 
Wherein the first grease deflection bar has a first lateral extent, and the second grease deflection bar has a second lateral extent that is less than the first lateral extent.
However, Ahmed discloses deflection bars with a first and second lateral extent that are different (Modified Fig. 24, where another structure for the grease deflection bars are shown, where the lateral extent of the bars are different). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the deflection bar and rack assembly from modified Sauerwein to include different lateral extents for the deflection bars as taught by Ahmed.


    PNG
    media_image3.png
    353
    506
    media_image3.png
    Greyscale

Modified Figure 24, Ahmed
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having flexible in dimensions so that the deflection bar assembly can be inserted into multiple apparatuses as stated by Ahmed, Para. 0076, lines 4-7, “…the dimensions of the cooking surface 202 are meant to be variable such that existing gas, charcoal, electric, or other grills can be retro-fitted to utilize the devices of the present disclosure.”

	Regarding claim 12, Sauerwein discloses a pellet grill (Para. 0005, lines 1-4, “Enclosed cavity cooking equipment… devices such gas or electric ovens, smokers (wood pellet, wood stick, etc.)…”), comprising: 
a main body defining a cooking chamber (Para. 0013, lines 2-4, “…the present invention provides a cooking chamber that may be heated using one or more of multiple possible fuels.”); 
310…”); and 
a grease deflection bar assembly located within the main body (Para. 0040, lines 1-5, “…a deflector 302 may be provided at one or more ends of chamber 305 to deflect drippings from foods…”), the grease deflection bar being located below the cooking grate (Para. 0043, lines 4-5, “…cooking rack 310 may be positioned above a plurality of burners 322, 324, 326…”, where the burners have covers to deflect grease and are considered grease deflectors), the grease deflection bar configured to: receive grease from an item of food positioned on the cooking grate (Para. 0039, lines 11-13, “The covers 332, 334, 336 may protect the burners 322, 324, 326 from drippings, such as grease…”); and 
direct the grease received at the grease deflection bar toward a grease channel formed in a bottom portion of an outer wall of the main body (Para. 0040, lines 2-5, “…deflect drippings from foods cooked upon cooking rack 310 away from the sides of chamber 305 and onto a plurality of drain pans 345 arranged beneath the burners 322, 324, 326…”, where in Modified Fig. 3, the drain pans form a channel at the bottom of the main body).
Sauerwein does not disclose:
The grease deflection bar assembly including a first rack, a second rack, and a grease deflection bar extending between the first and second racks.
However, Ahmed discloses, in the similar field of grilling and cooking apparatuses, a deflection bar assembly (Para. 0078, lines 12-13, “…second set of cooking members 2510 and end cross members 2508 comprise lower cooking grate…”) with a front and rear rack with tabs hold multiple grease deflection bars (Modified Fig. 26, where the front and rear rack along with tabs are shown). It would have been obvious for one of ordinary skill in the art before the 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a single grate assembly with grease deflectors so to prevent unnecessary movement in the grease deflector bars as stated by Ahmed, Para. 0079, lines 3 from end, “…normally remain a single piece during use…”, where the assembly as a singular piece have end pieces that allow, Para. 0013, lines 1-3, “…the first and second cross members removably nest to prevent lengthwise movement…”.

Claims 4-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 20170164783 A1, hereinafter Sauerwein) in view of Ahmed (US 20180084944 A1) and in further view of Terrell, JR. et al. (US 20180296031 A1, hereinafter Terrell Jr.).
Regarding claim 4, modified Sauerwein teaches the apparatus according to claim 3, as set forth above, discloses the firebox being positioned below the grease deflection bar (Inherently disclosed in Sauerwein, Para. 0041, lines 1-2, “Firebox 370 may receive a supply of wood pellets from hopper 130…”, Modified Fig. 3 shows the firebox being below the grease deflection bars), the firebox having a first lateral extent, the grease deflection bar having a second lateral extent greater than or equal to the first lateral extent (Inherently disclosed in modified Sauerwein, Modified Fig. 3 and Modified Fig. 26, where the lateral extent of the grease deflection bars are greater than the lateral extent of the firebox from Sauerwein and would be a singular piece from the teaching of Ahmed).

Further comprising a burn pot located within the main body, where the burn pot is below the grease deflection bars and has a first lateral extent smaller than the lateral extent of the grease deflection bar.
However, Terrell Jr. discloses, in the similar field of grill apparatuses, a burn pot located within the main body of the grill (Para. 0028, lines 5-6, “A pellet feeder 36 (FIGS. 4 and 5) feeds pellets into the fire pot 58”), which when put in place for the firebox from modified Sauerwein would cause it to be below the grease deflection bars and have a smaller lateral extent than the grease deflection bar assembly. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the firebox from modified Sauerwein to be replaced with the fire pot as taught by Terrell Jr.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not having ash being circulated within the food due to the mesh floor in the fire pot as stated by Terrell, JR., Para. 0007, lines 4-14, “…fire pot through combustion air openings above the mesh floor. As the fuel pellets bum and turn to ash, the ash falls through the mesh floor into the ash cup below…the ash is not deposited on the food being smoked.”
	Furthermore, the fire box and fire pot devices serve the same end purpose of generating heat for cooking food. It would have been obvious to try experimenting changing the heating device with reasonable expectations of success of still being able to cook the food within the grill.
Regarding claim 5, modified Sauerwein teaches the apparatus according to claim 4, as set forth above, discloses restricting the grease received at the grease deflection bar from contacting 345 may also serve to isolate firebox 370 from cooking chamber 305, so as to provide only indirect heat from smoke to chamber 305 from firebox (rather than direct radiant heat) and to prevent drippings from food from entering firebox 370…”, where the combined lateral extent of the covers or grease deflectors serve to additionally isolate the firebox).
Modified Sauerwein does not disclose:
Wherein the second lateral extent of the grease deflection bar spans across the first lateral extent of the burn pot.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the burn pot and prevents grease from dripping (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…”. 
	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the 
Regarding claim 6, modified Sauerwein teaches the apparatus according to claim 4, as set forth above.
Modified Sauerwein does not disclose:
Further comprising a heat diffuser located within the main body, the heat diffuser being positioned above the burn pot and below the grease deflection - 102 -PATENTbar, the heat diffuser having a third lateral extent greater than or equal to the first lateral extent, wherein the second lateral extent is greater than or equal to the third lateral extent.
However, Terrell Jr. discloses a heat diffuser that has a larger lateral extent than the burn pot (Para. 0028, lines 3-5, “A fire shield 60 (FIG. 4) is positioned adjacent the fire pot 58 to deflect the heat from the fire pot along the length of the barrel 12.”), where when combined with modified Sauerwein will be below the grease deflection bar and be smaller in lateral extent (Modified Fig. 4, where the fire shield is larger than the fire pot, where when combined with Sauerwein are both smaller than the deflector bars). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the burn pot in modified Sauerwein with the fire shield as taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of being able to disperse heat evenly within the grill as stated by Terrell, Jr., Para. 0005, lines 15-16, “A fire shield to disperse the heat evenly…”.


    PNG
    media_image4.png
    561
    752
    media_image4.png
    Greyscale

Modified Figure 4, Terrell Jr.
Regarding claim 7, modified Sauerwein teaches the apparatus according to claim 6, as set forth above, discloses restricting the grease received at the grease deflection bar from contacting the heat diffuser as the grease is directed toward the grease channel (Inherently disclosed in modified Sauerwein, where the firebox 370 will be replaced with the fire pot and diffuser assembly from Terrell, JR., where the grease deflectors and drip pans, Sauerwein, Para. 0040, lines 2-5 from end, “Drain pans 345 may also serve to isolate firebox 370 from the cooking chamber…”).
Modified Sauerwein does not disclose:
Wherein the second lateral extent of the grease deflection bar spans across the third lateral extent of the heat diffuser.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the diffuser (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…”. 
	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.
Regarding claim 14, modified Sauerwein teaches the apparatus according to claim 12, as set forth above, discloses the firebox being positioned below the grease deflection bar (Inherently disclosed in Sauerwein, Para. 0041, lines 1-2, “Firebox 370 may receive a supply of wood pellets from hopper 130…”, Modified Fig. 3 shows the firebox being below the grease deflection bars), the firebox having a first lateral extent, the grease deflection bar having a second lateral extent greater than or equal to the first lateral extent (Inherently disclosed in modified Sauerwein, 
Modified Sauerwein does not disclose:
Further comprising a burn pot located within the main body, where the burn pot is below the grease deflection bars and has a first lateral extent smaller than the lateral extent of the grease deflection bar.
However, Terrell Jr. discloses, in the similar field of grill apparatuses, a burn pot located within the main body of the grill (Para. 0028, lines 5-6, “A pellet feeder 36 (FIGS. 4 and 5) feeds pellets into the fire pot 58”), which when put in place for the firebox from modified Sauerwein would cause it to be below the grease deflection bars and have a smaller lateral extent than the grease deflection bar assembly. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the firebox from modified Sauerwein to be replaced with the fire pot as taught by Terrell Jr.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not having ash being circulated within the food due to the mesh floor in the fire pot as stated by Terrell, JR., Para. 0007, lines 4-14, “…fire pot through combustion air openings above the mesh floor. As the fuel pellets bum and turn to ash, the ash falls through the mesh floor into the ash cup below…the ash is not deposited on the food being smoked.”
	Furthermore, the fire box and fire pot devices serve the same end purpose of generating heat for cooking food. It would have been obvious to try experimenting changing the heating 
Regarding claim 15, modified Sauerwein teaches the apparatus according to claim 14, as set forth above, discloses restricting the grease received at the grease deflection bar from contacting the burn pot as the grease is directed toward the grease channel (Inherently disclosed in Sauerwein, Para. 0040, lines 2-5 from end, “Drain pans 345 may also serve to isolate firebox 370 from cooking chamber 305, so as to provide only indirect heat from smoke to chamber 305 from firebox (rather than direct radiant heat) and to prevent drippings from food from entering firebox 370…”, where the combined lateral extent of the covers or grease deflectors serve to additionally isolate the firebox).
Modified Sauerwein does not disclose:
Wherein the second lateral extent of the grease deflection bar spans across the first lateral extent of the burn pot.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the burn pot and prevents grease from dripping (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…”. 
In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.
Regarding claim 16, modified Sauerwein teaches the apparatus according to claim 14, as set forth above.
Modified Sauerwein does not disclose:
Further comprising a heat diffuser located within the main body, the heat diffuser being positioned above the burn pot and below the grease deflection - 102 -PATENTbar, the heat diffuser having a third lateral extent greater than or equal to the first lateral extent, wherein the second lateral extent is greater than or equal to the third lateral extent.
However, Terrell Jr. discloses a heat diffuser that has a larger lateral extent than the burn pot (Para. 0028, lines 3-5, “A fire shield 60 (FIG. 4) is positioned adjacent the fire pot 58 to deflect the heat from the fire pot along the length of the barrel 12.”), where when combined with modified Sauerwein will be below the grease deflection bar and be smaller in lateral extent (Modified Fig. 4, where the fire shield is larger than the fire pot, where when combined with Sauerwein are both smaller than the deflector bars). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the burn pot in modified Sauerwein with the fire shield as taught by Terrell Jr. 

Regarding claim 17, modified Sauerwein teaches the apparatus according to claim 16, as set forth above, discloses restricting the grease received at the grease deflection bar from contacting the heat diffuser as the grease is directed toward the grease channel (Inherently disclosed in modified Sauerwein, where the firebox 370 will be replaced with the fire pot and diffuser assembly from Terrell, JR., where the grease deflectors and drip pans, Sauerwein, Para. 0040, lines 2-5 from end, “Drain pans 345 may also serve to isolate firebox 370 from the cooking chamber…”).
Modified Sauerwein does not disclose:
Wherein the second lateral extent of the grease deflection bar spans across the third lateral extent of the heat diffuser.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the diffuser (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr. 
	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to move grease continuously to a grease container as stated by Terrell Jr., Para. 0027, lines 3 from end, “…direct grease from the food to a grease container…”. 
In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 20170164783 A1, hereinafter Sauerwein) in view of Ahmed (US 20180084944 A1) and in view of Terrell, JR. et al. (US 20180296031 A1, hereinafter Terrell Jr.) and in further view of Measom et al. (US 20180368618 A1, hereinafter Measom).
Regarding claim 8, modified Sauerwein teaches the apparatus according to claim 6, as set forth above, discloses wherein the heat diffuser includes: a first sidewall extending between the front wall and the rear wall; a second sidewall extending between the front wall and the rear wall and located opposite the first sidewall (Inherently disclosed in the fire shield addition from Terrell Jr., Modified Fig. 16, where two sidewalls are shown); and an open bottom configured to receive heat output from the burn pot (Inherently disclosed in modified Sauerwein, where the fire shield 60 from Terrell Jr. has a mesh bottom that is open to the fire pot).

    PNG
    media_image5.png
    633
    450
    media_image5.png
    Greyscale

Modified Figure 16, Terrell Jr.
Modified Sauerwein does not disclose:
The heat diffuser having a front wall; a rear wall located opposite the front wall; a top wall extending between the front wall and the rear wall and further extending between the first sidewall and the second sidewall.
107…”, and Modified Fig. 5, where the top, front and rear walls are shown). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fire shield from modified Sauerwein to include the top, front and rear walls as taught by Measom.

    PNG
    media_image6.png
    551
    480
    media_image6.png
    Greyscale

Modified Figure 5, Measom
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 20170164783 A1, hereinafter Sauerwein) in view of Ahmed (US 20180084944 A1) and in further view of Olsen (US 20170202394 A1).
Regarding claim 13, modified Sauerwein teaches the apparatus according to claim 12, as set forth above, discloses wherein the grease deflection bar is removably positioned on the first and second racks (Inherently disclosed in the addition from Ahmed, Para. 0013, lines 1-2, “…the first and second cross members removably nest…”, where the multiple deflection bars are able to nest in the front and rear racks).
Modified Sauerwein does not disclose:
The first rack is removably positioned on first tabs of the main body, the second rack is removably positioned on second tabs of the main body.
However, Olsen discloses, in the similar field of grills, a grill with tabs to hold racks in place (Claim 4, “…cooking grate having a supporting frame with a plurality of vertically extending tabs, and a plurality of food supporting members secured to said tabs for spacing said members from said frame.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grill apparatus and 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having locations where the deflection bar assembly can be supported as stated by Olsen, Para. 0014, lines 6-8, “…center support cross bar is also spaced downwardly from the cooking surface, being supported by extended tabs…”.
Furthermore, it would have been obvious to try adding this modification to get a reasonable expectation of success, where tabs are shown holding deflection bars in Ahmed so adding tabs to the grill would allow the deflection bar assembly from modified Sauerwein to be held as well.

	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sauerwein et al. (US 20170164783 A1, hereinafter Sauerwein) in view of Terrell, JR. et al. (US 20180296031 A1, hereinafter Terrell Jr.).
	Regarding claim 18, Sauerwein discloses a pellet grill (Para. 0005, lines 1-4, “Enclosed cavity cooking equipment…devices such gas or electric ovens, smokers (wood pellet, wood stick, etc.)…”).
	Sauerwein does not disclose:
A burn pot having a first lateral extent; 
a heat diffuser positioned above the burn pot, the heat diffuser having a second lateral extent greater than or equal to the first lateral extent; and 
a grease deflection bar positioned above the heat diffuser, the grease deflection bar having a third lateral extent greater than or equal to the second lateral extent.
36 (FIGS. 4 and 5) feeds pellets into the fire pot 58”) with a heat diffuser (Para. 0028, lines 3-5, “A fire shield 60 (FIG. 4) is positioned adjacent the fire pot 58 to deflect the heat from the fire pot along the length of the barrel 12.”) above the burn pot where the heat diffuser has a larger lateral extent compared to the burn pot (Modified Fig. 4, where the fire shield is laterally larger than the fire pot), which are both below the grease deflection bar (Modified Fig. 4, where the grease deflection bar 28 is above the fire shield and fire pot). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the firebox, which is already below the deflection bars, in Sauerwein with the firepot and fire shield to spread heat as taught by Terrell Jr.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not having ash being circulated within the food due to the mesh floor in the fire pot as stated by Terrell, JR., Para. 0007, lines 4-14, “…fire pot through combustion air openings above the mesh floor. As the fuel pellets bum and turn to ash, the ash falls through the mesh floor into the ash cup below…the ash is not deposited on the food being smoked” and to gain the advantage of being able to disperse heat evenly within the grill as stated by Terrell, JR., Para. 0005, lines 15-16, “A fire shield to disperse the heat evenly…”.
Regarding claim 19, modified Sauerwein teaches the apparatus according to claim 18, as set forth above, discloses further comprising a main body defining a cooking chamber (Inherently disclosed in Sauerwein, Para. 0013, lines 2-4, “…the present invention provides a cooking chamber that may be heated using one or more of multiple possible fuels.”), wherein the burn pot, the heat diffuser, and the grease deflection bar are located within the main body (Inherently disclosed in modified Sauerwein, where grease deflection bars are already within the 332, 334, 336 may protect the burners 322, 324, 326 from drippings, such as grease…”), the grease deflection bar being located below the cooking grate (Inherently disclosed in Sauerwein, Modified Fig. 3, where the grease deflections are below the cooking grate); and direct the grease received at the grease deflection bar toward a grease channel formed in a bottom portion of an outer wall of the main body (Inherently disclosed in Sauerwein, Para. 0040, lines 4-5, “…onto a plurality of drain pans 345 arranged beneath the burners 322, 324, 326…”, where the covers allow grease to drip onto the drain pans).
Regarding claim 20, modified Sauerwein teaches the apparatus according to claim 19, as set forth above.
Modified Sauerwein does not disclose: 
Wherein the third lateral extent of the grease deflection bar spans across the second lateral extent of the heat diffuser and the first lateral extent of the burn pot to restrict the grease received at the grease deflection bar from contacting the heat diffuser and the burn pot as the grease is directed toward the grease channel.
However, Terrell Jr. discloses a grease deflector with a lateral extent that spans the diffuser (Para. 0027, lines 8-10, “A grease deflector 32 (FIG. 4) is supported by the barrel ends 13 and is positioned below the lower cooking grates 28 to direct grease from the food…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the grease cover/deflectors from modified Sauerwein to have the greater continuous lateral extent shown in the grease deflector taught by Terrell Jr. 

	Furthermore, it has been held that the mere change in making a piece continuous is an obvious modification to make. In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963). The grease cover/deflectors in modified Sauerwein already have a combined lateral extent greater than the firebox and drippings from the gaps are prevented by the drain pans, making the deflectors continuous would have the same end result of preventing grease dripping into the heating source.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahmed (US 9955817 B2) discloses a similar grease deflector assembly with grease deflecting bars located between lateral racks, however the racks are missing tabs.                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
03/02/2022
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761